OFFICE   OF THE   Al-i-ORNEY     GENERAL   OF TEXAS
                        AUSTIN




                                                      i
826
8%7
                                                                                          828
ReUroad Cotieeion of Taxme, pa&e &




       ?ubeectlcn9 of tba eeme ertlclo recde se falbwe;
            %aka enb aatabllsh rsre~nrblo rates for
       the+traneportetloaof poeeengere ova2 eachrell-
       red    eubJeot      beret$,     ~sbhloh rrtas       et.al$   not      oxeoed




          Article &l6, lup r e,prc~fdee that *t&e peeseam fare
upon811 rellroede  In %‘exe#ehell be three aeats per mile*, rhloh
lnolud*e us4rlloeence not to oxooed on* hundred pounds of bewge.
The queetioa to ba doteymlnd                  is uhotbrr         It use latutdrd        thet
this saxiaun paeaengsr fera should rpply to era4 passenger                                trena-
ported on tkm paea*~o~ trelno,          or rhethsr ha ba
                                                rogardfeee
trmwporfedoa rogulrrly ~ohoduld traina or ipeolal oars or
epooiel tmdne.

          l!bo tlrrrt part of euberotlon 9 of Article 6146, 8 re,
groli~e the8 8be Reiloaed Ccmmheioa ebrll %akm #rd. wtob).7 sh
nemmabl~ ntee for the trenegortetlc-8     af pureage~e wer anoh
rdlrod   aubfeot hmato, wbleb rat*8 &all sot exceed the retas
fixed by law", end the 1rtt.r   pmt of es16 lubeeoticm prorld~
t&t “the ~omiwloa      #till &eve power to grreorlk roeecneblo
Yetom, tells of ah0rp8 la+ rfl.other #uploom p@?fomd       by 8ny
rellroad 8ubJeot herot@.*
              A oarefal      rttdy     of rutmortion         9 OS irtidlb         6&8   re-
reele that tt Ie mat 01-r and defialtrr,ead tbanfolr we will
hero to leak to ttm dopammuit81 ooaatruotload Oh* eeaa.
             : ?or mar twenty-fira yoerr your dapartllurt
                                                        ha8
cOruOrU*d     th   abOle     StStUtO     SS    @Stl&6      tb0    RSilFS86      CCOdBSlCPvower
to fix ohr a8 (in ~0~86    af nulwm terms .roridedfar in
Article 6bl8 I ttmt may bm obrrgad by the ra Elrwde of tble atato
                  of Tezae, page 6
R&lroed Cmeiiel.oo.



Stete for the traaepottetionof peeeeqgere on racial pe8eenger
care aad epaclal passeager trains. We th inkluoh lp wla l
            e r aae egscul peuees3~er
p a r esingcwa                      tralae era ulthlrr.the
meoaiag al tbs term other eervlc~8” a8 the saw 18 uwd in
lubwction 9,at &tic16 6418, eupre.

                                      Poara very truly




                                                Ae8ietant